Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 01/14/2021 to 01/14/2022.
	Claims 1-18 are pending in the application. 
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 01/14/2021.  The information disclosed therein was considered.
Drawings
3.	The drawings were received on 01/14/2021.  These drawings are review and accepted by examiner.
Allowance
4.	Claims 1-18 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Park (US 2020/0081656) discloses a memory system includes at least one memory device including plural planes, each capable of storing data and a controller coupled with at least one memory device via plural channels and plural way and suitable for transmitting data to the at least one memory device for a read operation or a write operation in response to a transmission order.  Miller et al (US. 2020/0020398) discloses a storage system includes a central storage controller and a solid state storage device operatively coupled to the central storage controller, the solid state storage device including a processing device, the processing device to determine whether a die of the solid state storage device is likely to fail.  In response to determining that the die of the solid state storage device is likely to fail, the processing device is further to mark the die of the solid state storage device as likely to fail and transmit to the central storage controller and Gorobet et al (US. 9,042,160) discloses a method includes in a data storage device that includes a nonvolatile memory and a resistive random access memory on the same die, receiving data from a memory controller via a bus.  The method also includes routing the data to data latches of the nonvolatile memory via a first path and to the ReRAM via a second path distinct from the first path taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller in communication with the data storage device and configured to receive a write request for the first data and the second 10data from a host that is in communication with the data storage device through the channel to generate the chip-kill parity from the first data and the second data, wherein the controller is further configured to read the third data from the parity die and provide the third data to the host upon receipt of a read request for the third data 15from the host while the chip-kill parity is being updated based on the first data” in a data storage apparatus as claimed in the independent claim 1.  Claims 2-6 are also allowed because of their dependency on claim 1; or
Per claim 7: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller in communication with the data storage device and configured to receive a write request for the first data and the second 15data from a host that is in communication with data storage device through the channel to generate the chip-kill parity from the first data and the second data, wherein the controller is further configured to maintain the second data outside the data storage device until an update of the chip-kill parity based on the first data is completed” in a data storage apparatus as claimed in the independent claim 7.  Claims 8-12 are also allowed because of their dependency on claim 7; or
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a controller that exchanges data with the data storage device, the at least one data die storing first data and including a plurality of planes, the at least one parity die storing second data, third data, and a chip-kill parity and including a plurality 5of planes, the at least one data die and the at least one parity die being connected to a channel, the operation method comprising: updating the chip-kill parity based on the first data upon receipt of a write request for the first data and the second data from a host through the channel; 10receiving a read request from the host while the chip-kill parity is being updated; and reading the third data from the parity die to provide the third data to the host in case that the read request is a read request for the third data” in an operation method of a data storage apparatus as claimed in the independent claim 13.  Claims 14-18 are also allowed because of their dependency on claim 13.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824